Citation Nr: 0503281	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-17 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a 100 percent rating for schizophrenia from 
August 1, 1986 to August 3, 1990.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from June 
1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision which denied 
entitlement to a total and permanent evaluation from 1986 to 
1990.  The Board notes that, as more fully explained below, 
the issue has been rephrased to more accurately represent the 
benefits to which the veteran claims entitlement.


FINDINGS OF FACT

1.  The Board denied entitlement to a 100 percent rating for 
schizophrenia by decisions dated in February 1987, January 
1988, and July 1990; these Board decisions are final.  

2.  The veteran could have, but did not, appeal the July 1990 
Board decision to the U.S. Court of Appeals for Veterans 
Claims.


CONCLUSION OF LAW

The RO does not have the jurisdiction to adjudicate the 
veteran's claim for entitlement to a 100 percent rating for 
schizophrenia from August 1, 1986 to August 3, 1990.  
38 C.F.R. §§ 20.1400 - 20.1411 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be entitled to a 100 
percent rating for schizophrenia for the period from August 
1, 1986 to August 3, 1990.  The RO has referred to the issue 
as entitlement to a permanent and total rating from 1986 to 
1990.  It appears that the RO may have used the terms 
"permanent and total disability rating" because the veteran 
may have used the words "permanent and total" in his claim.  
Nonetheless, the Board finds that the issue is more 
accurately phrased as entitlement to a 100 percent rating for 
schizophrenia from August 1, 1986 to August 3, 1990, as that 
is precisely the benefit that the veteran's seeks.  

Background

By way of history the Board notes that by November 1972 
rating decision, the RO granted service connection for 
schizophrenic reaction, chronic, schizoid effective type, and 
assigned a 50 percent rating, effective from July 18, 1972.  
By April 1974 rating decision, the RO granted a 100 
disability rating for schizophrenic reaction, effective from 
July 18, 1972.

By May 1986 rating decision, the RO, pursuant to 38 C.F.R. 
§ 3.105(e), reduced the disability rating for the veteran's 
schizophrenic disorder, paranoid type, from 100 percent to 70 
percent, effective from August 1, 1986.  The veteran appealed 
the May 1986 rating decision to the Board.  By February 1987 
decision, the Board determined that the reduction in the 
rating was proper and denied entitlement to an increased 
rating for paranoid schizophrenic disorder, rated as 70 
percent disabling.

Received from the veteran in February 1987 was a statement in 
support of claim (VA Form 21-4138) in which he disagreed with 
the Board's February 1987 decision.  The record reflects that 
this document was construed by the RO as a claim for an 
increased rating for paranoid schizophrenic disorder.  By 
April 1987 rating decision, the RO continued the 70 percent 
rating assigned for paranoid schizophrenia.  The veteran 
appealed this rating decision to the Board.  By January 1988 
decision, the Board denied entitlement to an increased rating 
for paranoid schizophrenic disorder, rated as 70 percent 
disabling.

Received from the veteran in May 1988 was his claim for an 
increased rating for his schizophrenia.  By August 1988 
rating decision, the RO continued the 70 percent rating 
assigned for paranoid schizophrenia.  The veteran appealed 
this rating decision to the Board.  By July 1990 decision, 
the Board, in pertinent part, denied entitlement to an 
increased rating for paranoid schizophrenic disorder, rated 
as 70 percent disabling.  The veteran was advised that he 
could appeal the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court) in an attachment to the 
Board's decision.  The record reflects that the veteran did 
not appeal this Board decision to the Court.

In subsequent rating decisions, the RO granted temporary 
total ratings in March May, and August 1990.  By December 
1990 rating decision, the RO granted a 100 percent rating for 
the veteran's schizophrenic disorder, paranoid type, 
effective from August 4, 1990.

In March 1994 the veteran filed a claim asking for "payment 
of 100% from Aug. 1986 to Aug. 1990".  By December 1994 
rating decision, the RO denied entitlement to a total and 
permanent evaluation from 1986 to 1990.  Received from the 
veteran in January 1995 was a VA Form 1-9 in which he 
essentially disagreed with the December 1994 rating decision.  
In a May 1995 Report of Contact it was noted that the RO 
contacted the veteran and that the veteran "understood there 
is no claim" and that a hearing officer cannot overturn a 
Board decision.  It was also noted that the veteran wished 
his claim be discontinued.  

Received from the veteran in December 2001 was a request that 
he be rated at 100 percent for the four years from 1986 to 
1990.  He indicated he would like to be rated "total and 
permanent".  In February 2002 the veteran submitted another 
request that he be "reinstated to a 100% [service-connected] 
rating for the period of 1986 to 1990".  He indicated that 
with this reinstatement in place he would have been rated 
"permanent and total" in 1992 and would have received an 
additional $32,2000.  In support of his claim he submitted 
copies of VA treatment records from 1988 to 1990.  He also 
submitted a letter from a VA doctor dated in February 2002 in 
which the VA doctor opined that from the medical evidence the 
veteran's service-connected schizophrenia "remained totally 
and completely disabling during the period of 1986 to 1990".  

By April 2002 rating decision, the RO denied entitlement to a 
total and permanent evaluation from 1986 to 1990 citing the 
prior final Board decisions.  The veteran appealed that 
determination, was furnished with a statement of the case and 
filed a timely substantive appeal.

Analysis

The Board notes that the only possibility that the veteran 
has for his claim to be granted would be to overcome the 
final Board decisions dated in February 1987, January 1988, 
and July 1990.  In that regard, the Board notes that the RO 
does not have jurisdiction to review final Board decisions, 
and therefore, the RO cannot adjudicate the veteran's claim.  

The first two Board decisions, in February 1987 and January 
1988, were not appealable to any higher entity such as the 
U.S. Court of Appeals for Veterans Claims (Court).  The July 
1990 Board decision, however, was appealable to the Court.  
And although the veteran was notified of his right to appeal, 
he did not, and that decision is final.  Thus, the only 
mechanism by which the veteran could pursue his claim for 
entitlement to a 100 percent rating for schizophrenia from 
August 1, 1986 to August 3, 1990 would be to file with the 
Board a motion for revision of a Board decision based on 
clear and unmistakable error (CUE).  38 C.F.R. §§ 20.1400, 
20.1404.  There are no time limits on filing a CUE review 
motion, but the veteran should be careful when preparing a 
CUE motion because it must meet specific requirements, and 
the Board will not review a final decision on this basis more 
than once.  See 38 C.F.R. 20.1400 -- 20.1411.  In light of 
the foregoing, the Board must conclude that law, not the 
evidence, is determinative of the outcome of this case, and 
as a matter of law, the claim must be dismissed.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the VCAA was signed into law and VA issued 
regulations implementing the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The VCAA provides, among other things, that 
the VA should make reasonable efforts to notify claimants of 
the relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  The record reflects that although the veteran was 
provided two VCAA notice letters, in January 2002 and June 
2003, these letters did not specifically notify the veteran 
of the provisions of the VCAA pertaining to his rephrased 
claim of entitlement to a 100 percent rating for 
schizophrenia, from August 1, 1986 to August 3, 1990, 
including the evidence necessary to substantiate his claim 
and the division of responsibilities between the VA and the 
veteran for obtaining that evidence in connection with his 
current appeal.  

In this matter, however, there is no prejudice to the veteran 
because there is no further action on VA's part that would 
assist him in developing in his claim.  There is no action 
that the RO could take to assist him with his claim.  Also, 
there is no additional evidence that would assist the 
veteran's claim.  The veteran has been notified that the only 
way to pursue his claim would be to file a CUE motion with 
the Board.  Additionally, in this matter the Board found that 
the law, and not the evidence, is dispositive.  The Court has 
held that when the law, and not the underlying facts or 
development of the facts are dispositive in the matter, , the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).  The Board, therefore, finds that 
no further action is necessary under the VCAA. 


ORDER

The veteran's claim for entitlement to a 100 percent rating 
for schizophrenia from August 1, 1986 to August 3, 1990 is 
dismissed.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


